Case 1:21-cv-00888-KRS-JFR Document 1-2 Filed 09/09/21 Page 1 of 12




                    EXHIBIT 2
      Case 1:21-cv-00888-KRS-JFR Document 1-2 Filed 09/09/21 Page 2 of 12

                                                                                        FILED
                                                               2ND JUDICIAL DISTRICT COURT
                                                                            Bernalillo County
STATE OF NEW MEXICO                                                          8/2/2021 2:34 PM
                                                                      CLERK OF THE COURT
COUNTY OF BERNALILLO                                                           Luke Tessman
SECOND JUDICIAL DISTRICT

REGINA ACOSTA and GABRIELA
NUNEZ-VELA,

             Plaintiffs,

vs.                                     No.        D-202-CV-2021-04627


SEQUEL OF NEW MEXICO, EEC.,
d/b/a Bernalillo Academy and AMIR
RAFIEI,

             Defendants.

              COMPLAINT FOR WRONGFUL TERMINATION

       Plaintiffs, Regina Acosta, and Gabriela Nunez-Vela, for their complaint

against Defendants allege as follows:

                             Jurisdiction and Venue.

       1.    Plaintiff Regina Acosta (Ms. Acosta) is a resident of New Mexico and

resides in Bernalillo County, New Mexico.

       2.    Plaintiff Gabriela Nunez-Vela (Ms. Nunez-Vela) is a resident of New

Mexico and resides in Bernalillo County, New Mexico.

       3.    Defendant Sequel of New Mexico EEC. d/b/a Bernalillo Academy

(Bernalillo Academy) is a foreign limited liability company with its principal place

of business in Bernalillo County, New Mexico.



                                          1
     Case 1:21-cv-00888-KRS-JFR Document 1-2 Filed 09/09/21 Page 3 of 12




      4.     Amir Rafiei (Defendant Rafiei) is employed by Bernalillo Academy as

its executive director in Bernalillo County, New Mexico.        It is believed that

Defendant Rafiei is a resident of New Mexico.

      5.     The wrongful conduct of Defendants occurred in Bernalillo, New

Mexico.

      6.     Ms. Acosta timely filed a timely charge of discrimination with the New

Mexico Human Rights Bureau on August 10, 2020.

      7.     Ms. Nunez-Vela filed a timely filed a charge of discrimination with the

New Mexico Human Rights Bureau on August 26, 2020.

      8.     Both charges were filed within 300 days of the acts of discrimination

complained of.

      9.     Ms. Acosta and Ms. Nunez-Vela received letters of nondetermination

and right to sue from the New Mexico Human Rights Bureau on May 4, 2021.

      10.    Ms. Acosta and Ms. Nunez-Vela have exhausted their administrative

remedies under the New Mexico Human Rights Act and have timely filed their

complaint within 90 days of the orders of non-determinations issued by the New

Mexico Human Rights Bureau.

      11.    This Court has personal and subject matter jurisdiction over the claims

and parties and venue is proper in this Court.




                                          2
     Case 1:21-cv-00888-KRS-JFR Document 1-2 Filed 09/09/21 Page 4 of 12




                                    Background facts.

                                       Regina Acosta

       12.    Ms. Acosta was hired by Bernalillo Academy in 2009 as a residential

counselor.

       13.    During her eleven years of employment, Ms. Acosta never received any

discipline.

       14.    Ms. Acosta is Hispanic and was 57 years-old in July 2020.

       15.    In July 2019, Ms. Acosta raised a complaint internally with Bernalillo

Academy concerning holiday pay.

       16.    Ms. Acosta believed that her overtime pay was incorrectly determined.

       17.    When the matter was not resolved to her satisfaction by Bernalillo

Academy, she filed a complaint with the New Mexico wage and hour division in

December 2019 concerning her belief that she was not properly being paid overtime.

       18.    Ms. Acosta’s supervisor, Amir Rafiei, and HR Manager Vance

Hutchison expressed displeasure to Ms. Acosta about her filing a complaint with

New Mexico’s wage and hour division.

       19.    Ms. Acosta again raised a complaint related to holiday pay in July 2020.

When Defendant Bernalillo Academy did not address her issue, Ms. Acosta

informed Defendant Bernalillo Academy that she would add her most recent holiday


                                           3
     Case 1:21-cv-00888-KRS-JFR Document 1-2 Filed 09/09/21 Page 5 of 12




overtime pay issue to her complaint with the New Mexico Wage & Hour

Department.

      20.     On July 23, 2020, Ms. Acosta was called on the phone by Bernalillo

Academy’s Hutchison, Rafiei and her new supervisor, Shama Newtown, and told

that she was being laid off.

      21.     Despite Ms. Acosta being the most senior employee, she was told that

seniority was only one factor Defendants considered. The primary factor was that

they did not see her as a “dedicated” employee.

      22.     Hutchison, Rafiei and Newtown failed to provide any details on why

Ms. Acosta was not seen as a dedicated employee.

      23.     In fact, Defendants admit that Bernalillo Academy has a high turnover

rate with residential counselors and, therefore, they are always seeking applications

from new employees. In fact, Bernalillo Academy was publishing advertisements

for residential counselor’s right after Ms. Acosta’s layoff.

      24.     Her layoff for position elimination was a pretext to discriminate against

her due to her age and race/national origin and in retaliation for her wage and hour

claim and internal complaint concerning how her overtime pay was calculated.

                                   Gabriela Nunez-Vela

      25.     Ms. Nunez-Vela was hired by Bernalillo Academy in 2017 as a

residential counselor.

                                           4
     Case 1:21-cv-00888-KRS-JFR Document 1-2 Filed 09/09/21 Page 6 of 12




      26.   Ms. Nunez-Vela had no discipline against her in her almost three years

of employment.

      27.   Ms. Nunez-Vela is Hispanic and was 50 years-old in July 2020.

      28.   Ms. Nunez-Vela was a residential counselor who was also the part-time

shift manager when the night shift manager was absent.

      29.   After the new management team took over, Ms. Nunez-Vela raised

issues with how the children were regressing in treatment under the new

management team.

      30.   On July 23, 2020, Ms. Nunez-Vela was told she was being laid off by

Bernalillo Academy’s Rafiei, Hutchison, and Newtown.

      31.   Defendants did not raise any concerns with Ms. Nunez-Vela’s

employment performance and told her to check back with them in about two weeks.

      32.   However, because of position turnover at Bernalillo Academy,

Bernalillo Academy continued to advertise for residential counselors.

      33.   As a result, her lay-off was pretextual.

      34.   Ms. Nunez-Vela believes the real reason she was being laid off was due

to her age (50), her national origin/race (Hispanic) and the issues she was raising

about her concerns the children had been regressing in terms of their treatment at

Bernalillo Academy under the new management team.




                                         5
     Case 1:21-cv-00888-KRS-JFR Document 1-2 Filed 09/09/21 Page 7 of 12




          COUNT I: NATIONAL ORIGIN/RACE AND AGE
DISCRIMINATION UNDER THE NEW MEXICO HUMAN RIGHTS ACT

      Plaintiff, pursuant to NMRA 2007, 1-010(C), incorporates the factual

allegations contained paragraphs 1 through 34 in Count I below.

      35.    Plaintiff Acosta was 57 years-old at the time of her termination and

Ms. Nunez-Vela was 50. They are both Hispanic females.

      36.    Bernalillo Academy discriminated against Plaintiffs based on their age

and national origin/race.

      37.    Bernalillo Academy took adverse action against Ms. Acosta and Ms.

Nunez-Vela when it terminated their employment.

      38.    Bernalillo Academy’s reasons for terminating Ms. Acosta and Ms.

Nunez-Vela were pretextual.

      39.    Bernalillo Academy terminated Ms. Acosta and Ms. Nunez-Vela

because of their sex and/or age in violation of NMSA 1978, § 28-1-7.

      40.    After terminating Ms. Acosta and Ms. Nunez-Vela for pretextual

reasons, Bernalillo Academy hired residential counselors who were substantially

younger and who were non-Hispanic.

      41.    Bernalillo Academy’s wrongful conduct was intentional and caused

damage to Ms. Acosta and Ms. Nunez-Vela.




                                         6
     Case 1:21-cv-00888-KRS-JFR Document 1-2 Filed 09/09/21 Page 8 of 12




                  COUNT II—WAGE AND RETALIATION CLAIM
                  UNDER NEW MEXICO’S MINIMUM WAGE ACT.

      Pursuant to NMRA 2005, 1-010(C), Plaintiff Ms. Acosta incorporate

paragraphs 1 through 41 in Count II.

      42.      Ms. Acosta typically worked 55 hours or more a week.

      43.      In her position as a residential counselor, she was a non-exempt

employee entitled to overtime pay for all hours worked in excess of forty hours in a

workweek.

      44.      Ms. Acosta, on occasion, was not properly paid overtime when she

worked holidays.      Instead, Bernalillo Academy would move overtime hours to

holiday pay.

      45.      Ms. Acosta raised this matter on a number of occasions. She first raised

this issue in July 2019. When it was not addressed with her, she filed a complaint

with New Mexico’s Wage & Hour Division in December 2019.

      46.      She again addressed the inappropriate overtime hours related to when

she works holidays in early July 2020.

      47.      When Bernalillo Academy again failed to address this issue, Ms.

Acosta said she will add it to her existing complaint.

      48.      Approximately two weeks later she was terminated.




                                           7
     Case 1:21-cv-00888-KRS-JFR Document 1-2 Filed 09/09/21 Page 9 of 12




      49.    New Mexico law requires non-exempt employees to be paid wages at

1 V2 times their regular rate of pay on all hours in excess of forty in a workweek.

NMSA 2021, § 50-4-22(D).

      50.    New Mexico law prohibits taking adverse employment action against

employee’s who assert a claim or right pursuant to the Minimum Wage Act, Section

50-4-26.1.

      51.    Defendants’ conduct in retaliating against Ms. Acosta was willful and

with reckless indifference to her employment rights.

      52.    As a result of Defendants’ conduct Ms. Acosta has suffered damage.

                COUNT III—UNLAWFUL RETALIATION UNDER
                      NEW MEXICO PUBLIC POLICY

      Pursuant to NMRA 2005, 1-010(C), Plaintiffs incorporate paragraphs 1

through 52 in Count III.

      53.    New Mexico has a strong public policy of protecting employees from

retaliation who raise complaints related to the payment of overtime wages. NMSA

2021, § 50-4-26.1.

      54.    New Mexico also has a strong public policy of protecting children,

especially disabled children under the care of third-party caretakers like Bernalillo

Academy. See Children’s Code, 32A and CYFD regulations, NMAC 11.7.20.11 et

seq., specifically New Mexico’s Children’s Mental Health And Developmental

Disabilities Act, 32A-6A-2, 6, 7, and 23.
                                            8
    Case 1:21-cv-00888-KRS-JFR Document 1-2 Filed 09/09/21 Page 10 of 12




        55.   Ms. Acosta and Ms. Nunez-Vela raised good faith complaints that are

protected by New Mexico public policy.

        56.   After raising their complaints, Bernalillo Academy took adverse action

against them by terminating their employment.

        57.   The reason for their terminations, layoffs due to position elimination,

were pretextual.

        58.   As a result of Bernalillo Academy’s intentional retaliatory action, Ms.

Acosta and Ms. Nunez-Vela suffered damages.

        59.   Bernalillo Academy’s intentional retaliatory conduct was engaged in

with intentional and reckless indifference to the rights of Ms. Acosta and Ms. Nunez-

Vela.

                 COUNT IV—FAILURE TO PAY ALL WAGES
          DUE UNDER NEW MEXICO’S WAGE ACT, NMSA 1978, § 50-4-4

        Pursuant to NMRA 2005, 1-010(C), Plaintiffs incorporate paragraphs 1

through 59 in Count IV.

        60.   Under New Mexico law, an employer is required to pay all fixed and

definite wages and compensation and all such wages and compensation shall be paid

within five days of termination. NMSA 1978, § 50-4-4.

        61.   Vacation, sick and other paid time off is “wages and compensation

under New Mexico law.



                                          9
    Case 1:21-cv-00888-KRS-JFR Document 1-2 Filed 09/09/21 Page 11 of 12




        62.   Defendant Bernalillo Academy failed to pay Plaintiffs all their wages

and compensation within five days of termination despite demand.

        63.   Under New Mexico law, the failure to pay all wages and compensation

due entitles Plaintiffs to an additional sixty-days of wages. NMSA 1978, § 50-4-

4(C).

        64.   Plaintiffs are entitled to their unpaid wages and compensation and an

additional 60-days of wages as a result of Defendant Bernalillo Academy’s violation

of New Mexico law.

                                 PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request this court enter judgment in

favor of Plaintiffs and against Defendants for amounts to be proven at trial, including

compensatory damages, including back and front pay, liquidated and treble

damages, special damages, punitive damages, damages for emotional distress,

injunctive and other equitable relief, pre and post judgment interest, attorney’s fees,

costs, and such further relief as may be proper and just.

                          WAYNE R. SUGGETT ATTORNEY AT LAW, P.C.

                          Bv:/s/ Wayne R. Suggett
                           WAYNE R. SUGGETT
                           Attorneys for Plaintiffs
                           Albuquerque Plaza
                           201 Third Street N.W., Suite 1720
                           Albuquerque, New Mexico 87102
                           Telephone: (505) 767-9804
                           wavne@su ggettlaw. com
                                          to
Case 1:21-cv-00888-KRS-JFR Document 1-2 Filed 09/09/21 Page 12 of 12




                                 11
